Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 1 of 8 PageID# 17368



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

 ANAS ELHADY, et al.,                        )
                                             ) Case No. 16-cv-00375
        Plaintiffs,                          ) Hon. Anthony J. Trenga
                                             ) Mag. Hon. John F. Anderson
        v.                                   )
                                             )
 CHARLES H. KABLE, Director of the )
 Terrorist Screening Center; in his official )
 capacity, et al.;                           )
                                             )
        Defendants.                          )
 ______________________________________________________________________________

      PLAINTIFFS’ OPPOSITION TO THE GOVERNMENT’S MOTION TO STAY

         Plaintiffs oppose the Government’s Motion to stay. “[A] stay is considered

 extraordinary relief for which the moving party bears a heavy burden.” Personhuballah v.

 Alcorn, 155 F. Supp. 3d 552, 558 (E.D. Va. 2016) (4th Circuit redistricting panel). The four

 factors the Court looks to is “(1) whether the stay applicant has made a strong showing that

 he is likely to succeed on the merits; (2) whether the applicant will be irreparably injured

 absent a stay; (3) whether issuance of the stay will substantially injure the other parties

 interested in the proceeding; and (4) where the public interest lies.” Nken v. Holder, 556 U.S.

 418, 434 (2009).

         Here, the Government cannot meet its heavy burden on any of the factors, much less

 all four.

 I.      The Government Is Not Likely to Succeed on Appeal

         The Government claims that they are likely to prevail on the merits of their appeal.

 Dkt. 352 at 4-5. The Government essentially claims for an arguability standard, suggesting “a

 movant need not convince a district court that it is more likely than not that the appeal will


                                               1
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 2 of 8 PageID# 17369



 succeed.” Dkt. 352 at 4 (quoting MicroStrategy, Inc. v. Bus. Objects, S.A., 661 F. Supp. 2d 548,

 559 (E.D. Va. 2009)). But the standard is actually a stringent one, requiring the showing to be

 “strong” that the appellant is “likely” to succeed. Nken, 556 U.S. at 434. Nor do the

 Government’s cases say otherwise. Rather, the Government’s cases only state that this factor

 does not absolutely foreclose a stay pending appeal when there is both a substantial case on

 the merits and the other factors “militate in movant’s favor.” Dkt. 352 at 4 (quoting ePlus Inc.

 v. Lawson Software, Inc., 946 F. Supp. 2d 503, 507 (E.D. Va. 2013) (applying Federal Circuit

 law)). And, in determining the weight of the other factors, it remains true that “[t]he first two

 factors,” i.e., likelihood of success and irreparable injury, that control. Nken, 556 U.S. at 434.

        By ruling in Plaintiffs’ favor, this Court expressed its view that Plaintiffs are the ones

 likely to succeed on appeal. The Court already considered and rejected all of the cases the

 Government cites other than Abdi v. Wray, 942 F.3d 1019 (10th Cir. 2019), and Proctor v. DHS,

 777 Fed App’x 235 (9th Cir. 2019) (unpublished opinion), in making its ruling.

        Abdi1 specifically limited its holding to the circumstances in that case, where the

 restraint on liberty alleged was limited. Id. at *7 n.3. Specifically, the Court of Appeals

 distinguished that case from this one by stating the plaintiffs here had suffered significantly

 more restraints on liberty:

        In Elhady, the plaintiffs produced evidence of more significant travel obstacles
        than are at issue here—for example, being detained at gunpoint at a border
        check, handcuffed in public view, and interrogated for seven to ten hours, on
        three separate occasions, see id. at 571-72—that actually deterred the plaintiffs
        from traveling at all, internationally or domestically, see id. at 577-79. Without

 1
   Plaintiffs’ counsel here were also counsel in Abdi, and there is simply no comparing the
 duration and severity of the aggregated consequences outlined in undisputed facts here and
 the limited—in time and severity—consequences faced by the plaintiff in Abdi. However, just
 as in this case and so many others, the federal government’s response to litigation challenging
 the No Fly List was to remove Imam Abdi—the appellant in Abdi—from the No Fly List and,
 ultimately, from the TSDB altogether.


                                                 2
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 3 of 8 PageID# 17370



        expressing any views on the claims at issue in Elhady, we note that those
        circumstances are distinguishable from the case we consider here.

 Meanwhile, in Proctor, The Government fixates on a single sentence in that 398 word

 unpublished decision, devoid of any context or analysis. 777 Fed App’x at 236. Context only

 establishes Proctor’s irrelevance. Proctor involved a pro se case involving vastly different

 scenarios where these issues were not raised by the pro se appellant and the Government

 described the security measures the appellant faced as “incidental or negligible” of the type

 that “every traveler might face,” in its own brief. See Response to Notice of Supplemental

 Authority, El Ali v. Barr, 18-cv-2415, Dkt. 57 (D. Md. Oct. 3, 2019). Neither case casts doubt

 on the Court’s reasoned opinion here.

 II.    The Government Has Not Shown Irreparable Injury to Itself or the Public

        The Government claims that it will be irreparably harmed if it is not provided a stay,

 Dkt. 352 at 5-10, and then goes on to claim that a stay would not harm Plaintiffs’ interests,

 id. at 11. Yet this Court already balanced Plaintiffs’ constitutional interests against the

 Government’s national security concerns. Elhady v. Kable, 391 F. Supp. 3d 562, 577-82 (E.D.

 Va. 2019), and found Plaintiffs’ interests prevailed. Indeed, the Government’s evidence in

 support of its motion basically constitutes the same record upon which the Court granted

 Plaintiffs’ Motion for Summary Judgment. The Government’s claim was found wanting then.

 It should be found wanting now.

        Meanwhile, the Government’s showing of irreparable injury as to the order it seeks to

 stay is wholly inadequate.

        The Order so far issued by the Court required the Government to “promptly review

 the listing of any named Plaintiff currently listed in the TSDB according to additional

 procedures to be added to a revised DHS TRIP process that are reasonably calculated to



                                               3
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 4 of 8 PageID# 17371



 provide the required due process, together with the creation of an adequate administrative

 record….” Dkt. 341 at 4. The Order also required that Defendants “shall disclose those

 revised procedures to the Court for its review as to their constitutional adequacy, as well as

 the status of the named Plaintiffs with respect to any TSDB listing after a review under those

 revised proceedings.” Dkt. 341 at 4-5. Before the Government can possibly show that these

 additional procedures would cause irreparable injury, they first have to provide to the Court

 what those procedures are.

        The Government complains that it is irreparably harmed because it will be impossible

 “for Defendants to effectively claw back any disclosures to the Plaintiffs following an appeal.”

 Dkt. 352 at 8. But even if the Government could show that compliance with an order would

 require disclosure of any information “to the Court” that would create a national security

 concern if disclosed to Plaintiffs (which it has not), it has not shown that a lesser remedy, such

 as an ex parte or attorneys-eyes-only disclosure, would be insufficient to cure the remedy. See

 Fikre v. FBI, 13-cv-899, Dkts. 131, 139 (D. Or.) (granting Government’s request to allow it to

 disclose plaintiff’s TSDB status to his attorneys on an AEO so the status could be used by

 Government in case); see also id. at Dkt. 147 (Motion to Dismiss) (under seal). Meanwhile,

 the Government has placed nothing in the record establishing that any of the Plaintiffs are

 even reasonably suspected of having any involvement in criminal or wrongful activity. Elhady,

 391 F. Supp.3d at 581.

        And the Government’s suggestion of “forced mootness,” Dkt. 352 at 8-9, is

 implausible. Of course, should the Government modify its TSDB procedures because an

 injunction forces it to, the Government can still appeal the injunction so as to return to its

 prior ways. NAACP v. N. Carolina Bd. of Elections, 283 F. Supp. 3d 393, 406 n.12 (M.D.N.C.




                                                 4
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 5 of 8 PageID# 17372



 2017). So the Government’s claim of “forced mootness” is misplaced. The Government’s

 mootness cases do not say otherwise. Other than disputes over disclosure of documents, the

 only mootness case the Government cites, Nat’l Res. Def. Council, Inc. v. U.S. Nuclear Regulatory

 Comm’n, 680 F.2d 810, 814 (D.C. Cir. 1982), stands for the unremarkable point that the

 Government’s voluntary corrective action can moot a challenge to a procedural defect in

 rulemaking.

           In any event, the Government had years to seek an interlocutory appeal of the

 determination that Plaintiffs’ had constitutional rights at stake in this litigation. See Dkt. 47

 (Order on Motion to Dismiss) (Dept. 5, 2017). It did not seek an interlocutory appeal then.

 Nor did the Government move upon losing this case on summary judgment back on

 September 4. Indeed, when this Court certified an appeal in December, the Government

 moved to vacate that certification. Dkt. 344. This is true even though the Government

 essentially got what it asked for in the Court’s initial Remedies Order, See Dkt. 331 at 5 (“the

 proper remedy is to order the responsible agency to provide additional process, without

 specifically fashioning what that process should be”). Rather, only on the last workday before

 its status update was due, did the Government notice its appeal and move to stay in this Court.

 Waiting until the last minute suggests that the Government seeks to delay as much as appeal

 the consequences of its unconstitutional behavior. See Hirschfeld v. Bd. of Elections in City of New

 York, 984 F.2d 35, 39 (2d Cir. 1993) (irreparable injury cannot be caused by party’s own

 delay).

 III.      Plaintiffs Will Be Substantially Injured if a Stay Is Granted

           A stay continues to require Plaintiffs to live under the status quo for years. This comes

 both with predictable suffering, including every time a Plaintiff boards an airport or crosses a




                                                   5
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 6 of 8 PageID# 17373



 border, Elhady, 391 F. Supp. 3d at 571-73 & 578-79, and places Plaintiffs in great danger, id.

 at 580 (“placement on the TSDB triggers an understandable response by law enforcement in

 even the most routine encounters with someone on the Watchlist that substantially increases

 the risk faced by that individual from the encounter”). Hamlyn v. Rock Island Cty. Metro. Mass

 Transit Dist., 960 F. Supp. 160, 163 (C.D. Ill. 1997) (collecting cases) (constitutional injury

 constitutes irreparable harm when it cannot be compensated by monetary damages); see also

 Newdow v. Bush, 355 F. Supp. 2d 265, 292 (D.D.C. 2005) (“injury” to “fundamental

 constitutional rights” is “generally [] considered irreparable harm”).

        The suffering Plaintiffs face, and will continue to face, is highlighted in their own

 summary judgment motion. Mr. Frljuckic will continue to avoid travelling by air or crossing

 the border, at all, until relief is granted. Dkt. 304 at 13. Dr. Khan will continue to be separated

 from his family in Canada. Id. at 14. Mr. Anwar likewise will continue to avoid the border.

 Id. And John Doe 3 will continue to live in fear in Germany, too afraid of his own government

 to set foot in his county. Id. at 13. The toll on these people’s lives—American citizens who,

 again, are not even evenly reasonably suspected of having any involvement in criminal or

 wrongful activity, Elhady, 391 F. Supp.3d at 581, is tremendous. It is unfair to ask them to

 continue suffering like this, unconstitutionally, for years so that the Government will be

 convenienced.

        And years it will take. The case will first go to the Court of Appeals, and then perhaps

 to the Supreme Court, and then returned for a permanent injunction. And then, there is the

 further risk that any injunction also gets stayed. This would double the delay, and double the

 prejudice.




                                                 6
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 7 of 8 PageID# 17374



        Plaintiffs’ irreparable injury is further seen by the Government’s attempt to avoid

 corrective behavior by mootness. Even in the Government’s remedies brief, the Government

 took pains to argue that only Plaintiffs (and nobody else) who have “demonstrated a certainly

 impending future injury,” should be entitled to any relief. See Dkt 331 (Government’s

 Remedies Brief) at 13-15. Stalling allows the Government to continue to ward off the day of

 reckoning and then, at the end of that day, remove Plaintiffs from the TSDB and argue

 mootness. See Fikre Dkt. 135 (Opposition to Protective Order) (at 8-9) (noting the only

 plausible reasoning for the Government’s actions was if the Government removed Fikre from

 the TSDB so it could argue that Fikre lacked standing to challenge the constitutionality of his

 placement).

        Even now, in the absence of a stay and in light of a binding ruling on constitutionality,

 the Government moves at a turtle’s pace. Instead of returning with any potential plan for

 addressing the Constitutional defects in the TSDB, the Government’s 45-day status report

 (which has actually been 54 days since the order was first issued, Dkt. 341), does not describe

 any actual or proposed changes to the TSDB. Dkt. 360. Rather, it notes that it is in the process

 of “propos[ing], discuss[ing], and eval[uating] possible changes” with an eye toward a pre-

 scheduled, quarterly meeting of the Watchlist Advisory Council, to further “discuss and

 evaluate” proposals there. Id. at 3. The prospect of any real changes to the watchlist, or any

 relief to the Plaintiffs, is indeterminate even with a stay.

        The Court should not play the role of the Government’s unwitting partner in this game

 of endless delay. The Court should deny the Motion to Stay and require the Government to

 comply with its prior Order (Dkt. 341) immediately.




                                                  7
Case 1:16-cv-00375-AJT-JFA Document 361 Filed 02/12/20 Page 8 of 8 PageID# 17375



 February 12, 2020                   Respectfully submitted,

                                       COUNCIL ON AMERICAN-ISLAMIC
                                       RELATIONS

                                       BY:          /s/ Lena F. Masri
                                       LENA F. MASRI (DC 1000019)
                                       GADEIR I. ABBAS (VA 81161)*
                                       JUSTIN SADOWSKY (VA 73382)
                                       Attorneys for Plaintiffs
                                       453 New Jersey Ave, SE
                                       Washington, DC 20003
                                       Phone: (202) 742-6420

                                       *Gadeir Abbas is licensed in VA, not in D.C.
                                       Practice limited to federal matters




                                       8
